IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :            No. 2214 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 140 DB 2015
           v.                   :
                                :            Attorney Registration No. 80716
JAMES EDWARD ELAM,              :
                Respondent      :            (Philadelphia)


                                       ORDER


PER CURIAM


      AND NOW, this 10th day of November, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition in

Support of Discipline on Consent is hereby granted, and James Edward Elam is suspended

on consent from the Bar of this Commonwealth for a period of eighteen months to run

consecutively to the three-year suspension ordered by this Court on May 30, 2012.

Respondent shall comply with all the provisions of Pa.R.D.E. 217.